DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention—see lines 43 and 54 in claim 1 and line 43 and line 54 in claim 6.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al (5,137,448).
Dougherty sets forth dental impression methods by photocuring an impression material with light.  Said dental impression material comprises at least one compound having the general formula (1) R—Ax—By—R, wherein it is deemed when A is defined as in lines 64 in column 4, R is 3a, and B is selected to be an oxyalkylene group a polymerizable polysiloxane resin of the type formed by the process in claim 1 (A) is found.  Said material additionally comprises a photoinitiator system comprising a photoinitiator with an optional sensitizer (reducing agent) and a particulate filler—see column 4, lines 55 to column 5, lines 20.  It is notes the polysiloxane resin is written in product by process form and therefore “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of the product does not depend on the method of production.  Therefore, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process—see In re Thorpe, 227 USPQ 967 (Fed. Cir. 1985).  It is deemed claims 3-5 are rejected because they are part of the process for obtaining the claimed polysiloxane.  It is deemed a skilled artisan using the overall teachings of the reference could obtain a polyether-modified polysiloxane polyurethane acrylate oligomer as defined by formula (1) in col. 4, a photoinitiator and a particulate filler in absence of evidence to the contrary and/or unexpected results.  

	

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (Synthesis…prepolymer, J. of ad. Sci. and tech, 2015, cited on 1449). 
Cheng sets forth methods of obtaining bifunctional polyether-modified polysiloxane polyurethane acrylate prepolymers.  Cheng sets forth reacting polypropylene glycol (corresponding to Xa’) and isophorone diisocyanate (corresponding to XI) in the presence of a tin catalyst; reacting said reaction product with a hydroxyl-terminated polysiloxane (corresponding to Xa) adding isophorone diisocyanate; and then reacting said mixture with hydroxyl ethyl acrylate (corresponding to XII) to obtain a polyether-modified polysiloxane polyurethane acrylate prepolymer.  The primary difference is Cheng does not set forth treating the hydroxyl-terminated polysiloxane with a solid acid absorbent material to obtain a purified diol of said polysiloxane corresponding to (Xa).  However, Cheng sets forth purifying said obtained product via column chromatography, it would have been within the skill level of an ordinary artisan to purify each component included the polysiloxane diol prior to reaction with a reasonable expectation of reducing polydispersity and removal of impurities of each component thereby reducing the overall polydispersity in the overall product, as well as, minimizing unwanted side reactions to optimize the amount of desired cured polymer product in absence of evidence to the contrary and/or unexpected results.  Additionally, it can be seen in the materials section that said hydroxyl-terminated polysiloxane is a commercial product and is therefore assumed to have been purified prior to sale.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc